             CASE 0:21-cv-01015-PJS-DTS Doc. 31 Filed 06/08/21 Page 1 of 2




John W. Ursu                                                                   Faegre Drinker Biddle & Reath LLP
Partner                                                                        2200 Wells Fargo Center
john.ursu@faegredrinker.com                                                    90 S. Seventh Street
612-766-8164 direct                                                            Minneapolis, Minnesota 55402
                                                                               +1 612 766 7000 main
                                                                               +1 612 766 1600 fax




VIA CM/ECF

June 8, 2021

The Honorable David T. Schultz
United States District Court
300 South Fourth Street
Minneapolis, MN 55415
schultz_chambers@mnd.uscourts.gov


          RE:        My Pillow, Inc. v. US Dominion, Inc., Case No. 21-cv-01015-PJS-DTS

Judge Schultz:

We represent Defendants US Dominion, Inc., Dominion Voting Systems, Inc., and Dominion
Voting Systems Corporation (collectively, “Dominion”).

On June 4, 2021, Dominion filed a Motion to Stay, or in the Alternative, to Extend the Response
Deadline (“Motion to Stay”) (Doc. No. 22) and a Motion to Expedite (Doc. No. 27) the hearing on
that motion. The Motion to Stay asks the Court to, in the interest of judicial economy, stay this
case, or at a minimum extend the deadline for Dominion to respond to My Pillow’s complaint,
until the U.S. District Court for the District of Columbia rules on the pending motions to dismiss
filed by My Pillow and its founder and CEO, Michael J. Lindell.

I write to advise the Court that, yesterday afternoon, the D.C. court set a hearing on the motions
to dismiss for June 24, 2021. A copy of the minute order setting the hearing date is attached as
Exhibit A.
       CASE 0:21-cv-01015-PJS-DTS Doc. 31 Filed 06/08/21 Page 2 of 2

                                    -2-

                                           Very truly yours,




                                           John W. Ursu


c:   All Counsel of Record
